Citation Nr: 1424164	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for Type I diabetes with erectile dysfunction, currently rated as 40 percent disabling.  

2.  Entitlement to total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In his July 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  In a May 2013 letter, he was notified that his requested hearing  was scheduled for June 2013.  However, the Veteran failed to attend his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA reveals documents, aside from a March 2014 brief submitted by the Veteran's representative, that are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In a December 2010 statement, the issue of entitlement to service connection for loss of vision secondary to diabetes was raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, the claim for an increased rating for diabetes  must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Additionally, as the Veteran's claim for a TDIU may be impacted by the development conducted in conjunction with, or the disposition of, the claim for an increased rating for diabetes, the adjudication of the former claim must be deferred pending the outcome of the latter claim.

Given the fact that the Veteran was last afforded a VA examination to assess the severity of his service-connected diabetes in August 2010, well over three years ago; the remark-based on a review of the Veteran's Hemoglobin A1c (glycated hemoglobin) tests from 2006 to 2011-of the examiner who conducted a May 2012 VA psychiatric examination that the Veteran's diabetes is not under control, and the report by the Veteran's representative in October 2012 that the Veteran has asserted worsening diabetes that prevents certain employment, a remand is necessary in order to afford the Veteran a VA examination to assess the current nature and severity of his service-connected diabetes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With respect to erectile dysfunction, which is currently evaluated with the Veteran's diabetes, if such complications are compensable, they could be rated separately.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  See Note (1).  If noncompensable, such residuals are part of the diabetic process rated under DC 7913.  Id.  Under 38 C.F.R. § 4.115b, DC 7522, a compensable rating is warranted for a deformity of the penis with loss of erectile power, and the RO indicated in its October 2010 rating decision that as there was no evidence that as the Veteran's penis was deformed, a separate compensable rating could not be assigned for erectile dysfunction.  In his December 2010 notice of disagreement, the Veteran, while  expressing displeasure with the fact that he had never had a physician examine him to determine if he had a penile deformity [so as to support the determination by the RO that he had no such deformity], stated that he did not wish to subject himself for such an examination.  As such, and noting that special monthly compensation has in fact been granted for the loss of use of a creative organ, no further development with respect to erectile complication of diabetes will be requested herein.  

As the development requested with respect to a claim for an increased rating for diabetes may result in a favorable disposition or evidence that would impact the adjudication of the claim for TDIU, the Board finds this matter to be inextricably intertwined with the claim for an increased rating for diabetes.  As such, the adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).  This will also afford the AOJ the opportunity, as will be requested herein, to provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for his completion and obtain an opinion regarding whether his service-connected disabilities, which includes diabetes with complications and depression, render him unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994)..

Finally, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has provided treatment for his service-connected disabilities, to include diabetes, and, thereafter, any identified records of relevant treatment, to include VA treatment records from the Boise, Idaho, VA facility dated from March 2012 to the present, that are not already of record should be obtained for consideration in the Veteran's appeal.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has rendered treatment for his service-connected disabilities, to include diabetes.  After securing any necessary authorization from him with regard to private treatment records, obtain all identified relevant treatment records, to include VA treatment records from the Boise VA facility dated from March 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected diabetes.  Prior to the examination, the claims file and electronic medical record/Virtual VA file, and a copy of this Remand, must be made available to the examiner.  All indicated tests and studies are to be performed.  The examiner should identify the current nature and severity of all manifestations of the Veteran's diabetes.

The examiner must render specific findings as to whether the diabetes mellitus requires more than one daily injection of insulin; a restricted diet; regulation of activities (i.e., the avoidance of strenuous occupational and recreational activities, with specific such activities that the Veteran must avoid identified); results in progressive loss of weight and/or other complications; as well as whether the condition involves episodes of ketoacidosis or hypoglycemic reactions, and if so, the number of hospitalizations per year or number of monthly or weekly visits to a diabetic care provider required.  The examiner should also address the impact that the Veteran's diabetes and its complications have on his employability. 

All findings and opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the claims file and electronic medical record/Virtual VA file have been reviewed, and document consideration of the lay statements submitted by and on behalf of the Veteran.

4.  Thereafter, the claims file should be forwarded to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.   

The Veteran is service connection for depression, type I diabetes with erectile dysfunction, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy.

Following a review of the record, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions offered should be accompanied by a rationale.

5.  After completing the above, and any other development as may be indicated, the AOJ is to first adjudicate the claim for an increased rating for diabetes.  Thereafter, the AOJ should then adjudicate the claim for TDIU.  To the extent that either claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

